Name: 2009/342/EC: Commission Decision of 23 April 2009 amending Decision 2003/467/EC as regards the declaration that certain administrative regions of Italy are officially free of bovine tuberculosis, bovine brucellosis and enzootic-bovine-leukosis, that certain administrative regions of Poland are officially free of enzootic-bovine-leukosis and that Poland and Slovenia are officially free of bovine tuberculosis (notified under document number C(2009) 2972) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  means of agricultural production
 Date Published: 2009-04-24

 24.4.2009 EN Official Journal of the European Union L 104/51 COMMISSION DECISION of 23 April 2009 amending Decision 2003/467/EC as regards the declaration that certain administrative regions of Italy are officially free of bovine tuberculosis, bovine brucellosis and enzootic-bovine-leukosis, that certain administrative regions of Poland are officially free of enzootic-bovine-leukosis and that Poland and Slovenia are officially free of bovine tuberculosis (notified under document number C(2009) 2972) (Text with EEA relevance) (2009/342/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4), Annex A(II)(7) and Annex D(I)(E) thereto, Whereas: (1) Directive 64/432/EEC provides that a Member State or part of a Member State may be declared officially free of bovine tuberculosis, bovine brucellosis and enzootic-bovine-leukosis as regards bovine herds subject to compliance with certain conditions set out in that Directive. (2) The lists of regions of Member States declared free of bovine tuberculosis, bovine brucellosis and enzootic-bovine-leukosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2). (3) Italy has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the province of Oristano in the region of Sardegna in order that that province may be considered an officially bovine tuberculosis-free region of Italy. (4) Italy has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards all the provinces of the region of Marche and the province of Cuneo, the last remaining province of the region of Piemonte not yet included in Chapter 2 of Annex II to Decision 2003/467/EC, in order that those entire regions may be considered officially bovine brucellosis-free regions of Italy. (5) Italy has also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards all the provinces of the region of Sardegna in order that that region may be considered an officially enzootic-bovine-leukosis-free region of Italy. (6) Following evaluation of the documentation submitted by Italy, the province and the regions concerned should be recognised as officially bovine tuberculosis-free, officially bovine brucellosis-free and officially enzootic-bovine-leukosis-free regions of Italy respectively. (7) Poland has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the whole territory in order that that Member State may be considered an officially bovine tuberculosis-free Member State. (8) Poland has also submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards 11 administrative regions (powiaty) within the superior administrative units (voivodships) of Podlaskie and Pomorskie in order that those regions may be considered officially enzootic-bovine-leukosis-free regions of Poland. (9) Following evaluation of the documentation submitted by Poland, the whole territory of Poland should be recognised as officially bovine tuberculosis-free Member State and the regions (powiaty) of Poland should be recognised as officially enzootic-bovine-leukosis-free regions of that Member State. (10) Slovenia has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the whole territory in order that that Member State may be considered an officially bovine tuberculosis-free Member State. (11) Following evaluation of the documentation submitted by Slovenia, the whole territory of Slovenia should be recognised as officially bovine tuberculosis-free Member State. (12) Decision 2003/467/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I, II and III to Decision 2003/467/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 April 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 156, 25.6.2003, p. 74. ANNEX Annexes I, II and III to Decision 2003/467/EC are amended as follows: 1. Annex I is replaced by the following: ANNEX I CHAPTER 1 Officially tuberculosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany FR France LU Luxembourg NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden CHAPTER 2 Officially tuberculosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lombardia: Provinces of Bergamo, Como, Lecco, Sondrio,  Region Marche: Province of Ascoli Piceno,  Region Piemonte: Provinces of Novara, Verbania, Vercelli,  Region Sardegna: Province of Oristano,  Region Toscana: Provinces of Grosseto, Livorno, Lucca, Prato, Pisa, Pistoia, Siena,  Region Trentino-Alto Adige: Provinces of Bolzano, Trento,  Region Veneto.; 2. Chapter 2 of Annex II is replaced by the following: CHAPTER 2 Officially brucellosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini,  Region Friuli-Venezia Giulia,  Region Lazio: Province of Rieti,  Region Liguria: Provinces of Imperia, Savona,  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese,  Region Marche,  Region Piemonte,  Region Puglia: Province of Brindisi,  Region Sardegna: Provinces of Cagliari, Nuoro, Oristano, Sassari,  Region Toscana,  Region Trentino-Alto Adige: Provinces of Bolzano, Trento,  Region Umbria: Provinces of Perugia, Terni,  Region Veneto. In Portugal:  Autonomous Region of Azores: Islands of Pico, Graciosa, Flores, Corvo. In the United Kingdom:  Great Britain: England, Scotland, Wales.; 3. Chapter 2 of Annex III is replaced by the following: CHAPTER 2 Officially enzootic-bovine-leukosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna: Provinces of Bologna, Ferrara, Forli-Cesena, Modena, Parma, Piacenza, Ravenna, Reggio Emilia, Rimini,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Frosinone, Rieti,  Region Liguria: Provinces of Imperia, Savona,  Region Lombardia: Provinces of Bergamo, Brescia, Como, Cremona, Lecco, Lodi, Mantova, Milano, Pavia, Sondrio, Varese,  Region Marche: Provinces of Ancona, Ascoli Piceno, Macerata, Pesaro,  Region Molise,  Region Piemonte: Provinces of Alessandria, Asti, Biella, Cuneo, Novara, Torino, Verbania, Vercelli,  Region Sardegna,  Region Toscana: Provinces of Arezzo, Firenze, Grosseto, Livorno, Lucca, Massa-Carrara, Pisa, Pistoia, Prato, Siena,  Region Trentino-Alto Adige: Provinces of Bolzano, Trento,  Region Umbria: Provinces of Perugia, Terni,  Region Val dAosta: Province of Aosta,  Region Veneto. In Poland:  Voivodship dolnoÃ lÃ skie, Powiaty: bolesÃ awiecki, dzierÃ ¼oniowski, gÃ ogowski, gÃ ³rowski, jaworski, jeleniogÃ ³rski, Jelenia GÃ ³ra, kamiennogÃ ³rski, kÃ odzki, legnicki, Legnica, lubaÃ ski, lubiÃ ski, lwÃ ³wecki, milicki, oleÃ nicki, oÃ awski, polkowicki, strzeliÃ ski, Ã redzki, Ã widnicki, trzebnicki, waÃ brzyski, WaÃ brzych, woÃ owski, wrocÃ awski, WrocÃ aw, zÃ bkowicki, zgorzelecki, zÃ otoryjski.  Voivodship lubelskie, Powiaty: bialski, BiaÃ a Podlaska, biÃ gorajski, cheÃ mski, CheÃ m, hrubieszowski, janowski, krasnostawski, kraÃ nicki, lubartowski, lubelski, Lublin, Ã ÃczyÃ ski, Ã ukowski, opolski, parczewski, puÃ awski, radzyÃ ski, rycki, Ã widnicki, tomaszowski, wÃ odawski, zamojski, ZamoÃ Ã .  Voivodship kujawsko-pomorskie, Powiaty: aleksandrowski, cheÃ miÃ ski, golubsko-dobrzyÃ ski, grudziÃ dzki, GrudziÃ dz, toruÃ ski, ToruÃ , wÃ brzeski.  Voivodship Ã Ã ³dzkie, Powiaty: beÃ chatowski, brzeziÃ ski, kutnowski, Ã aski, Ã Ãczycki, Ã owicki, Ã Ã ³dzki, Ã Ã ³dÃ º, opoczyÃ ski, pabianicki, pajÃczaÃ ski, piotrkowski, PiotrkÃ ³w Trybunalski, poddÃbicki, radomszczaÃ ski, rawski, sieradzki, skierniewicki, Skierniewice, tomaszowski, wieluÃ ski, wieruszowski, zduÃ skowolski, zgierski.  Voivodship maÃ opolskie, Powiaty: brzeski, bocheÃ ski, chrzanowski, dÃ browski, gorlicki, krakowski, KrakÃ ³w, limanowski, miechowski, myÃ lenicki, nowosÃ decki, nowotarski, Nowy SÃ cz, oÃ wiÃcimski, olkuski, proszowicki, suski, tarnowski, TarnÃ ³w, tatrzaÃ ski, wadowicki, wielicki.  Voivodship mazowieckie, Powiaty: biaÃ obrzeski, garwoliÃ ski, grÃ ³jecki, gostyniÃ ski, grodziski, kozienicki, lipski, PÃ ock, pÃ ocki, pruszkowski, przysuski, Radom, radomski, sochaczewski, szydÃ owiecki, warszawski zachodni, zwoleÃ ski, Ã ¼yrardowski.  Voivodship opolskie, Powiaty: brzeski, gÃ ubczycki, kÃdzierzyÃ sko-kozielski, kluczborski, krapkowicki, namysÃ owski, nyski, oleski, opolski, Opole, prudnicki, strzelecki.  Voivodship podkarpackie, Powiaty: bieszczadzki, brzozowski, dÃbicki, jarosÃ awski, jasielski, kolbuszowski, kroÃ nieÃ ski, Krosno, leski, leÃ ¼ajski, lubaczowski, Ã aÃ cucki, mielecki, niÃ ¼aÃ ski, przemyski, PrzemyÃ l, przeworski, ropczycko-sÃdziszowski, rzeszowski, RzeszÃ ³w, sanocki, stalowowolski, strzyÃ ¼owski, Tarnobrzeg, tarnobrzeski.  Voivodship podlaskie, Powiaty: augustowski, biaÃ ostocki, BiaÃ ystok, bielski, hajnowski, sejneÃ ski, siemiatycki, sokÃ ³lski, suwalski, SuwaÃ ki, wysokomazowiecki, zambrowski.  Voivodship pomorskie, Powiaty: GdaÃ sk, gdaÃ ski, Gdynia, lÃborski, Sopot, wejherowski.  Voivodship Ã lÃ skie, Powiaty: bÃdziÃ ski, bielski, Bielsko-BiaÃ a, bieruÃ sko-lÃdziÃ ski, Bytom, ChorzÃ ³w, cieszyÃ ski, czÃstochowski, CzÃstochowa, DÃ browa GÃ ³rnicza, gliwicki, Gliwice, JastrzÃbie ZdrÃ ³j, Jaworzno, Katowice, kÃ obucki, lubliniecki, mikoÃ owski, MysÃ owice, myszkowski, Piekary Ã lÃ skie, pszczyÃ ski, raciborski, Ruda Ã lÃ ska, rybnicki, Rybnik, Siemianowice Ã lÃ skie, Sosnowiec, Ã wiÃtochÃ owice, tarnogÃ ³rski, Tychy, wodzisÃ awski, Zabrze, zawierciaÃ ski, Ã »ory, Ã ¼ywiecki.  Voivodship Ã wiÃtokrzyskie, Powiaty: buski, jÃdrzejowski, kazimierski, kielecki, Kielce, konecki, opatowski, ostrowiecki, piÃ czowski, sandomierski, skarÃ ¼yski, starachowicki, staszowski, wÃ oszczowski.  Voivodship warmiÃ sko-mazurskie, Powiaty: eÃ cki, giÃ ¼ycki, goÃ dapski, olecki.  Voivodship wielkopolskie, Powiaty: jarociÃ ski, kaliski, Kalisz, kÃpiÃ ski, kolski, koniÃ ski, Konin, krotoszyÃ ski, ostrzeszowski, sÃ upecki, turecki, wrzesiÃ ski.